Citation Nr: 1525494	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-31 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States navy from June 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection and a 20 percent evaluation for bilateral hearing loss, effective October 24, 2011 (i.e., the date of VA's receipt of his original claim of entitlement to VA compensation for this audiological disability).  

The Board notes that the Veteran submitted an application for a rating increase in excess of 20 percent for bilateral hearing loss, which was received by VA in April 2013, and that he was provided with a VA audiological examination in June 2013, after which his rating increase claim was denied in a June 2013 rating decision.  The Veteran filed a notice of disagreement, which was received by VA in August 2013.  However, as the June 2013 VA audiological examination report was entered into the record within the one-year appellate period following the September 2012 rating decision, which granted the original claim of VA compensation for hearing loss, and as the RO failed to make a determination as to whether this additional evidence constituted new and material evidence, the current matter on appeal is deemed to have been pending from the original claim, dating back to October 24, 2011.  38 C.F.R. §§ 3.156(b), 3.160(c) (2014); Bond v. Shinseki, 659 F.3d 1362 (2011); King v. Shinseki, 23 Vet. App. 464, 467 (2010).  Accordingly, consideration must be given regarding whether the case warrants the assignment of separate "staged" ratings for the appellant's bilateral hearing loss for separate periods of time, from October 24, 2011, to the present, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to a May 2015 motion submitted on the Veteran's behalf by his representative, Disabled American Veterans, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

FINDING OF FACT

The objective audiological evidence demonstrates that for the period from October 24, 2011 to the present, the Veteran's bilateral hearing loss was manifested by no greater than Level XI hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation above 20 percent for bilateral hearing loss were not met at any time during the period from October 24, 2011, to the present time.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).  Notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal for an initial rating above 20 percent for bilateral hearing loss is a downstream issue from the September 2012 rating decision, which established service connection for this disability and assigned the initial 20 percent rating being contested and its effective date.  The United States Court of Appeals for Veterans' Claims has held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  To the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claim for a higher initial evaluation now at issue, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, with respect to the rating claim as it pertains to the state of the Veteran's bilateral hearing from October 24, 2011, the Board observes that all relevant evidence for the period from this date to the present have been obtained and associated with the claims file.  This includes any pertinent records that appear on the VBMS and Virtual VA electronic databases.  

VA has provided the Veteran with VA audiological examinations in conjunction with his claim in July 2012 and June 2013.  The audiologist's conclusions are predicated on a detailed and thorough review of the Veteran's pertinent history.  The examinations of July 2012 and June 2013 also involved objective tests to evaluate and quantify the Veteran's hearing loss that adequately present a picture of the state of his impairment for the period from October 24, 2011, and the validity of the test results obtained was verified by each examiner.  Furthermore, the impact of the Veteran's hearing loss on his occupational capacity and daily activities was addressed by the examining clinician at each examination, pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007), and the clinical assessment of the current severity of the claimant's bilateral hearing loss is supported by objective rationales based on each clinician's observations.  Thusly, the Board finds no defect in the aforementioned examinations of record and they are deemed to be adequate for purposes of adjudicating the increased rating claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the claimant in the evidentiary development of his claim for a higher initial rating for bilateral hearing loss decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of the hearing loss issue on appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

While the Veteran's entire history is reviewed when assigning a disability evaluation (see 38 C.F.R. § 4.1), where an award of service connection has already been established and only an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (i.e., the objectively quantified severity of his bilateral hearing loss at specific frequencies) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, his contentions alone regarding the perceived severity of his hearing loss cannot constitute competent medical evidence for purposes of objectively rating his level of impairment.  38 C.F.R. § 3.159(a)(1) (2014).  The Board notes in this regard that the determination of the level of hearing loss for rating purposes is through audiometric testing using instrumentation that a layperson cannot approximate through his or her subjective sensory perception.
 
The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2014).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To the extent that the Veteran in the present case asserts that his recommended use of bilateral electronic hearing aids demonstrates the severity of his hearing loss disability, as the audiometric tests used by VA are conducted without the use of hearing aids, they thusly represent an objective, accurate, and true assessment of the extent of his hearing impairment.  See 38 C.F.R. § 4.85 (2014).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2014).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2014).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2014).

If puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2014).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2014).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2014).

The Veteran's original claim of entitlement to VA compensation for bilateral hearing loss was filed on October 24, 2011.  Clinical evidence pertinent to the state of his hearing for the period from October 24, 2011, to the present, consist only of two VA-authorized audiometric evaluations conducted in July 2012 and June 2013, and an August 2013 VA audiometric note indicating that the Veteran would benefit from electronic hearing aids. 



The report of the July 2012 audiological evaluation demonstrates that the Veteran's pure tone thresholds, in decibels, were as follows:
	


HERTZ



1000
2000
3000
4000
RIGHT
75
85
85
85
LEFT
35
55
70
70

The above findings produce a pure tone average of 82.5 decibels for his right ear and 57.5 decibels for his left ear (which, for purposes of applying the rating schedule, is rounded upwards to 58 decibels).  Word recognition testing revealed a speech recognition score of 0 (zero) percent in the right ear and 84 percent in the left ear.  This equates to a numeric evaluation of XI in the right ear and III in the left ear, which produces a 20 percent evaluation.  As the Veteran's hearing thresholds are all greater than 55 decibels in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in the right ear, he meets the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  This would result in a designation of Level VII for his right ear.  Combined with Level III for his left ear, this produces a 20 percent evaluation.  Application of either table does not confer a greater benefit over the other, and in any case neither produces an evaluation greater than the 20 percent evaluation currently assigned for this period.

The July 2012 examiner diagnosed the Veteran with bilateral sensorineural hearing loss, which produced no usable hearing in his right ear.  Per Martinak v. Nicholson, 21 Vet. App. 447 (2007), although the Veteran was retired, he reported experiencing functional difficulties with his hearing in his daily life and had difficulty hearing speech in both noisy and quiet environments, with loss of perceived sound quality when trying to listen to both live and broadcasted speech on television and radio. 




The report of the June 2013 audiological evaluation demonstrates that the Veteran's pure tone thresholds, in decibels, were as follows:

	


HERTZ



1000
2000
3000
4000
RIGHT
80
75
80
85
LEFT
45
60
65
75

The above findings produce a pure tone average of 80 decibels for his right ear and 61.25 decibels for his left ear.  Word recognition testing revealed a speech recognition score of 80 percent in the right ear and 84 percent in the left ear.  This equates to a numeric evaluation of V in the right ear and III in the left ear, which produces a 10 percent evaluation.  As the Veteran's hearing thresholds are all greater than 55 decibels in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in the right ear, he meets the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  This would result in a designation of Level VII for his right ear.  Combined with Level III for his left ear, this produces a 20 percent evaluation.  Application of table VIa for exceptional patterns in hearing impairment confers a greater benefit over the other, as it produces a 20 percent evaluation.  However, the objective data applied to the rating schedule nevertheless does not provide for greater than the 20 percent evaluation currently assigned for this period.

The June 2013 examiner diagnosed the Veteran with bilateral mixed hearing loss.  Per Martinak v. Nicholson, 21 Vet. App. 447 (2007), although the Veteran was retired, he reported experiencing functional difficulties with his hearing in his daily life and had severe difficulty hearing speech in the presence of background noise.  Because of this, he avoided large groups of people because he could not hear individuals speaking over the background noise.  For similar reasons, he did not watch movies because he could not hear spoken dialogue over the background noise of the film soundtrack. 

The Board in no way discounts the difficulties and inconvenience that the Veteran experiences as a result of his bilateral hearing loss.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results obtained on VA-authorized clinical examinations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

Per discussion of the evidence and the analysis presented above, the Board finds that the clinical evidence does not demonstrate bilateral hearing loss to a level of impairment greater than 20 percent at any time for the period from October 24, 2011 to the present, on strict application of the rating schedule.

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Although the Veteran is presently retired, the evidence demonstrates that for the period from October 2011 and throughout the pendency of this claim, the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily routine is that he would have extreme difficulty understanding spoken speech in many conversational situations.  The Board notes that the examining audiologist who performed the July 2012 evaluation determined that the Veteran had no usable hearing in his right ear.  While it is conceded that this finding demonstrates that his hearing loss disability imposes a significant degree of interference with his occupational functioning, as reflected by the 20 percent disability rating assigned to his hearing loss for the period at issue, there is no objective evidence in the present case that demonstrates that the Veteran's hearing loss has actually resulted in a marked level of interference with his capacity for employment that takes it outside of the scope of impairment contemplated by the rating schedule.  As such, the Board cannot concede that the Veteran's hearing loss alone causes marked interference with his capacity for employment.  The level of impairment objectively demonstrated for the period at issue is contemplated by the rating criteria for a 20 percent evaluation from October 24, 2011 to the present.  

The Board thus finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (2014).  That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran's bilateral sensorineural hearing loss disability is not adequately addressed by the regular rating schedule.  Although the Veteran may have difficulty hearing live and broadcast spoken conversations and enjoying the cinema because of his impaired hearing, even with the use of binaural electronic hearing aids, the evidence does not reflect that his service-connected bilateral hearing loss affects his daily life in a markedly unusual or exceptional way.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His claim for an initial evaluation in excess of 20 percent for the period from October 24, 2011, for bilateral hearing loss is therefore denied.


ORDER

An initial evaluation in excess of 20 percent for bilateral hearing loss for the period from October 24, 2011 to the present is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


